
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


(Multicurrency—Cross Border)


ISDA®
International Swap Dealers Association, Inc.
MASTER AGREEMENT


dated as of September 18, 2003

QUIXOTE CORPORATION and HARRIS TRUST AND SAVINGS BANK

have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows:—

1.     Interpretation

(a)Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b)Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c)Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this "Agreement"), and the parties
would not otherwise enter into any Transactions.

2.     Obligations

(a)General Conditions. (i)Each party will make each payment or delivery
specified in each Confirmation to be made by it, subject to the other provisions
of this Agreement.

(ii)Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii)Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright ©1992 by International Swap Dealers Association, Inc.

--------------------------------------------------------------------------------

(b)Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c)Netting. If on any date amounts would otherwise be payable:—

(i)in the same currency; and

(ii)in respect of the same Transaction,

by each party to the other, then, on such date, each party' s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

        The parties may elect in respect of two or more Transactions that a net
amount will be determined in respect of all amounts payable on the same date in
the same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph(ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d)Deduction or Withholding for Tax. (i)Gross-Up. All payments under this
Agreement will be made without any deduction or withholding for or on account of
any Tax unless such deduction or withholding is required by any applicable law,
as modified by the practice of any relevant governmental revenue authority, then
in effect. If a party is so required to deduct or withhold, then that party
("X") will:—

(1)promptly notify the other party ("Y") of such requirement;

(2)pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3)promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4)if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A)the failure by Y to comply with or perform any agreement contained
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B)the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a

2

--------------------------------------------------------------------------------



Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (II) a Change in Tax Law.

(ii)Liability. If:—

(1)X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2)X does not so deduct or withhold; and

(3)a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e)Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

3.     Representations

        Each party represents to the other party (which representations will be
deemed to be repeated by each party on each date on which a Transaction is
entered into and, in the case of the representations in Section 3(f), at all
times until the termination of this Agreement) that:—

(a)Basic Representations. (i)Status. It is duly organised and validly existing
under the laws of the jurisdiction of its organisation or incorporation and, if
relevant under such laws, in good standing;

(ii)Powers. It has the power to execute this Agreement and any other
documentation relating this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgement of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and

3

--------------------------------------------------------------------------------

(v)Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



(b)Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c)Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d)Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e)Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f)Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

4.     Agreements

        Each party agrees with the other that, so long as either party has or
may have any obligation under this Agreement or under any Credit Support
Document to which it is a party:—

(a)Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i)any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii)any other documents specified in the Schedule or any Confirmation; and

(iii)upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b)Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

4

--------------------------------------------------------------------------------

(c)Comply with Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.

(d)Tax Agreement. It will give notice of any failure of a representation made by
it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e)Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied
or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located ("Stamp
Tax Jurisdiction") and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

5.     Events of Default and Termination Events

(a)Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
"Event of Default") with respect to such party:—

(i)Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under Agreement or delivery under Section 2(a)(i) or 2(e) required to be
made by it if such failure is not remedied on or before the third Local Business
Day after notice of such failure is given to the party;

(ii)Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii)Credit Support Default. (1)Failure by the party or any Credit Support
Provider of such party to comply with or perform any agreement or obligation to
be complied with or performed by it in accordance with any Credit Support
Document if such failure is continuing after any applicable grace period has
elapsed;

(2)the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3)the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv)Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been or repeated;

(v)Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of

5

--------------------------------------------------------------------------------



obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi)Cross Default. If "Cross Default" is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

(vii)Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1)is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver. trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii)Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

(1)the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

6

--------------------------------------------------------------------------------

(2)the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.



(b)Termination Events. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any event specified below constitutes an Illegality if the event
is specified in (i) below, a Tax Event if the event is specified in (ii) below
or a Tax Event Upon Merger if the event is specified in (iii) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event is specified
pursuant to (iv) below or an Additional Termination Event if the event is
specified pursuant to (v) below:—

(i)Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1)to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2)to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

(ii)Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii)Tax Event Upon Merger. The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv)Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in the
Schedule as applying to the party, such party ("X'), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or

7

--------------------------------------------------------------------------------

(v)Additional Termination Event. If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).



(c)Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

6.     Early Termination

(a)Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)Right to Terminate Following Termination Event. (i)Notice. If a Termination
Event occurs, an Affected Party will, promptly upon becoming aware of it, notify
the other party, specifying the nature of that Termination Event and each
Affected Transaction and will also give such other information about that
Termination Event as the other party may reasonably require.

(ii)Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(l) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under
Section 6(b)(i) all its rights and obligations under this Agreement in respect
if the Affected Transactions to another of its Offices or Affiliates so that
such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv)Right to Terminate. If:—

(1)a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i); or

8

--------------------------------------------------------------------------------

(2)an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c)Effect of Designation. (i)If notice designating an Early Termination Date is
given under Section 6(a) or (b), the Early Termination Date will occur on the
date so designated, whether or not the relevant Event of Default or Termination
Event is then continuing.

(ii)Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

(d)Calculations (i)Statement. On or as soon as reasonably practicable following
the occurrence of an Early Termination Date, each party will make the
calculations on its part, if any, contemplated by Section 6(e) and will provide
to the other party a statement (1) showing, in reasonable detail, such
calculations (including all relevant quotations and specifying any amount
payable under Section 6(e)) and (2) giving details of the relevant account to
which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation obtained in determining a Market
Quotation, the records of the party obtaining such quotation will be conclusive
evidence of the existence and accuracy of such quotation.

(ii)Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e)Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either "Market Quotation" or "Loss", and a payment method,
either the "First Method" or the "Second Method". If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i)Events of Default. If the Early Termination Date results from an Event of
Default:—

(1)First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the

9

--------------------------------------------------------------------------------



Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party over (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party.

(2)First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this agreement.

(3)Second Method and Market Quotations. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

(4)Second Method and Loss. If the Second Method and Loss apply, an mount will be
payable equal to the Non-defaulting Party's Loss in respect of this Agreement.
If that amount is a positive number, the Defaulting Party will pay it to the
Non-defaulting Party; if it is a negative number, the Non-defaulting Party will
pay the absolute value of that amount to the Defaulting Party.



(ii)Termination Events. If the Early Termination Date results from a Termination
Event:—

(1)One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2)Two Affected Parties. If there are two Affected Parties:—

(A)if Market Quotation applies, each party will determine a Settlement Amount in
respect of the Terminated Transactions, and an amount will be payable equal to
(I) the sum of (a) one-half of the difference between the Settlement Amount of
the party with the higher Settlement Amount ("X") and the Settlement Amount of
the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B)if Loss applies, each party will determine its Loss in respect of this
Agreement (of, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii)Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because "Automatic Early Termination" applies in respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by law to reflect any payments or deliveries made
by one party to the other under this Agreement (and retained by such other
party) during the period from the relevant Early Termination Date to the date
for payment determined under Section 6(d)(ii).

10

--------------------------------------------------------------------------------

(iv)Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

7.     Transfer

        Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement maybe transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

(a)a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

        Any purported transfer that is not in compliance with this Section will
be void.

8.     Contractual Currency

(a)Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the "Contractual Currency"). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b)Judgements. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c)Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any

11

--------------------------------------------------------------------------------

payments is owed and will not be affected by judgement being obtained or claim
or proof being made for any other sums payable in respect of this Agreement.

(d)Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

9.     Miscellaneous

(a)Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c)Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e)Counterparts and Confirmations. (i)This Agreement (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original.

(ii)The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f)No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

10.   Offices; Multibranch Parties

(a)If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b)Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c)If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

12

--------------------------------------------------------------------------------

11.   Expenses

        A Defaulting Party will, on demand, indemnify and hold harmless the
other party for and against all reasonable out-of-pocket expenses, including
legal fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

12.   Notices

(a)Effectiveness. Any notice or other communication in respect of this Agreement
may be given in any manner set forth below (except that a notice or other
communication under Section 5 or 6 may not be given by facsimile transmission or
electronic messaging system) to the address or number or in accordance with the
electronic messaging system details provided (see the Schedule) and will be
deemed effective as indicated:—

(i)if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)if sent by telex, on the date the recipient's answerback is received;

(iii)if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);

(iv)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v)if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b)Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given it.

13.   Governing Law and Jurisdiction

(a)Governing Law. This Agreement will be governed by and construed in accordance
with the law specified in the Schedule.

(b)Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement ("Proceedings"), each party irrevocably:—

(i)submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii)waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other Jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgements Act 1982 or any modification, extension or
re-enactment thereof for the time

13

--------------------------------------------------------------------------------

being in force) nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

(c)Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d)Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

14.   Definitions

        As used in this Agreement:—

        "Additional Termination Event" has the meaning specified in
Section 5(b).

        "Affected Party" has the meaning specified in Section 5(b).

        "Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

        "Affiliate" means, subject to the Schedule, in relation to any person,
any entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.

        "Applicable Rate" means:—

(a)in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b)in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date, (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c)in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d)in all other cases, the Termination Rate.

        "Burdened Party" has the meaning specified in Section 5(b).

        "Change in Tax Law" means the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law (or in the
application or official interpretation of any law) that occurs on or after the
date on which the relevant Transaction is entered into.

        "consent" includes a consent, approval, action, authorisation,
exemption, notice, filing, registration or exchange control consent.

14

--------------------------------------------------------------------------------

        "Credit Event Upon Merger" has the meaning specified in Section 5(b).

        "Credit Support Document" means any agreement or instrument that is
specified as such in this Agreement.

        "Credit Support Provider" has the meaning specified in the Schedule.

        "Default Rate" means a rate per annum equal to the cost (without proof
or evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

        "Defaulting Party" has the meaning specified in Section 6(a).

        "Early Termination Date" means the date determined in accordance with
Section 6(a) or 6(b)(iv).

        "Event of Default" has the meaning specified in Section 5(a) and, if
applicable, in the Schedule.

        "Illegality" has the meaning specified in Section 5(b).

        "Indemnifiable Tax" means any Tax other than a Tax that would not be
imposed in respect of a payment under this Agreement but for a present or former
connection between the jurisdiction of the government or taxation authority
imposing such Tax and the recipient of such payment or a person related to such
recipient (including, without limitation, a connection arising from such
recipient or related person being or having been a citizen or resident of such
jurisdiction, or being or having been organised, present or engaged in a trade
or business in such jurisdiction, or having or having had a permanent
establishment or fixed place of business in such jurisdiction, but excluding a
connection arising solely from such recipient or related person having executed,
delivered, performed its obligations or received a payment under, or enforced,
this Agreement or a Credit Support Document).

        "law" includes any treaty, law, rule or regulation (as modified, in the
case of tax matters, by the practice of any relevant governmental revenue
authority) and "lawful" and "unlawful" will be construed accordingly.

        "Local Business Day" means, subject to the Schedule, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) (a) in relation to any obligation under
Section 2(a)(i), in the place(s) specified in the relevant Confirmation or, if
not so specified, as otherwise agreed by the parties in writing or determined
pursuant to provisions contained, or incorporated by reference, in this
Agreement, (b) in relation to any other payment, in the place where the relevant
account is located and, if different, in the principal financial centre, if any,
of the currency of such payment, (c) in relation to any notice or other
communication, including notice contemplated under Section 5(a)(i), in the city
specified in the address for notice provided by the recipient and, in the case
of a notice contemplated by Section 2(b), in the place where the relevant new
account is to be located and (d) in relation to Section 5(a)(v)(2), in the
relevant locations for performance with respect to such Specified Transaction.

        "Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case my be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1)(3) or
6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

15

--------------------------------------------------------------------------------

        "Market Quotation" means, with respect to one or more Terminated
Transactions and a party making the determination, an amount determined on the
basis of quotations from Reference Market-makers. Each quotation will be for an
amount, if any, that would be paid to such party (expressed as a negative
number) or by such party (expressed as a positive number) in consideration of an
agreement between such party (taking into account any existing Credit Support
Document with respect to the obligations of such party) and the quoting
Reference Market-maker to enter into a transaction (the "Replacement
Transaction") that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transaction or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date. For this purpose, Unpaid Amounts in respect of the
Terminated Transaction or group of Terminated Transactions are to be excluded
but, without limitation, any payment or delivery that would, but for the
relevant Early Termination Date, have been required (assuming satisfaction of
each applicable condition precedent) after that Early Termination Date is to be
included. The Replacement Transaction would be subject to such documentation as
such party and the Reference Market-maker may, in good faith, agree. The party
making the determination (or its agent) will request each Reference Market-maker
to provide its quotation to the extent reasonably practicable as of the same day
and time (without regard to different time zones) on or as soon as reasonably
practicable after the relevant Early Termination Date. The day and time as of
which those quotations are to be obtained will be selected in good faith by the
party obliged to make a determination under Section 6(e), and, if each party is
so obliged, consultation with the other. If more than three quotations are
provided, the Market Quotation will be the arithmetic mean of the quotations,
without regard to the quotations having the highest and lowest values. If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after disregarding the highest and lowest quotations. For
this purpose, if more than one quotation has the same highest value or lowest
value, then one of such quotations shall be disregarded. If fewer than three
quotations are provided, it will be deemed that the Market Quotation in respect
of such Terminated Transaction or group of Terminated Transactions cannot be
determined.

        "Non-default Rate" means a rate per annum equal to the cost (without
proof or evidence of any actual cost) to the Non-defaulting Party (as certified
by it) if it were to fund the relevant amount.

        "Non-defaulting Party" has the meaning specified in Section 6(a).

        "Office" means a branch or office of a party, which may be such party's
head or home office.

        "Potential Event of Default' means any event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        "Reference Market-makers" means four leading dealers in the relevant
market selected by the party determining a Market Quotation in good faith
(a) from among dealers of the highest credit standing which satisfy all the
criteria that such party applies generally at the time in deciding whether to
offer or to an make extension of credit and (b) to the extent practicable, from
among such dealers having an office in the same city.

        "Relevant Jurisdiction" means, with respect to a party, the
jurisdictions (a) in which the party is incorporated, organised, managed and
controlled or considered to have its seat, (b) where an Office through which the
party is acting for purposes of this Agreement is located, (c) in which the
party executes this Agreement and (d) in relation to any payment, from or
through which such payment is made.

        "Scheduled Payment Date" means a date on which a payment or delivery is
to be made under Section 2(a)(i) with respect to a Transaction.

        "Set-off" means set-off, offset, combination of accounts, right of
retention or withholding or similar right or requirement to which the payer of
an amount under Section 6 is entitled or subject (whether arising under this
Agreement, another contract, applicable law or otherwise) that is exercised by,
or imposed on, such payer.

        "Settlement Amount" means, with respect to a party and any Early
Termination Date, the sum of:—

16

--------------------------------------------------------------------------------

(a)the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b)such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

        "Specified Entity" has the meaning specified in the Schedule.

        "Specified Indebtedness" means, subject to the Schedule, any obligation
(whether present or future, contingent or otherwise, as principal or surety or
otherwise) in respect of borrowed money.

        "Specified Transaction" means, subject to the Schedule, (a) any
transaction (including an agreement with respect thereto) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is a
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of transactions), (b) any
combination of these transactions and (c) any other transaction identified as a
Specified Transaction in this Agreement or the relevant confirmation.

        "Stamp Tax" means any stamp, registration, documentation or similar tax.

        "Tax" means any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest, penalties and additions
thereto) that is imposed by any government or other taxing authority in respect
of any payment under this Agreement other than a stamp, registration,
documentation or similar tax.

        "Tax Event" has the meaning specified in Section 5(b).

        "Tax Event Upon Merger" has the meaning specified in Section 5(b).

        "Terminated Transactions" means with respect to any Early Termination
Date (a) if resulting from a Termination Event, all Affected Transactions and
(b) if resulting from an Event of Default, all Transactions (in either case) in
effect immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).

        "Termination Currency" has the meaning specified in the Schedule.

        "Termination Currency Equivalent" means, in respect of any amount
denominated in the Termination Currency, such Termination Currency amount and,
in respect of any amount denominated in a currency other than the Termination
Currency (the "Other Currency"), the amount in the Termination Currency
determined by the party making the relevant determination as being required to
purchase such amount of such Other Currency as at the relevant Early Termination
Date, or, if the relevant Market Quotation or Loss (as the case may be), is
determined as of a later date, that later date, with the Termination Currency at
the rate equal to the spot exchange rate of the foreign exchange agent (selected
as provided below) for the purchase of such Other Currency with the Termination
Currency at or about 11:00 a.m. (in the city in which such foreign exchange
agent is located) on such date as would be customary for the determination of
such a rate for the purchase of such Other Currency for value on the relevant
Early Termination Date or that later date. The foreign exchange agent will, if
only one party is obliged to make a determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.

        "Termination Event" means an Illegality, a Tax Event or a Tax Event Upon
Merger or, if specified to be applicable, a Credit Event Upon Merger or an
Additional Termination Event.

17

--------------------------------------------------------------------------------

        "Termination Rate" means a rate per annum equal to the arithmetic mean
of the cost (without proof or evidence of any actual cost) to each party (as
certified by such party) if it were to fund or of funding such amounts.

        "Unpaid Amounts" owing to any party means, with respect to an Early
Termination Date, the aggregate of (a) in respect of all Terminated
Transactions, the amounts that became Payable (or that would have become payable
but for Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to
such Early Termination Date and which remain unpaid as at such Early Termination
Date and (b) in respect of each Terminated Transaction, for each obligation
under Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

        IN WITNESS WHEREOF the parties have executed this document on the
respective dates specified below with effect from the date specified on the
first page of this document.

QUIXOTE CORPORATION   HARRIS TRUST AND SAVINGS BANK (Name of Party)   (Name of
Party)
By:
/s/ Daniel P. Gorey
 
By:
/s/ Paul Reagan   Name: Daniel P. Gorey     Name: Paul Reagan   Title: VP, CFO
and Treasurer     Title: EVP & GC   Date: September 18, 2003     Date:
September 18, 2003

18

--------------------------------------------------------------------------------

(Multicurrency—Cross Border)

ISDA

SCHEDULE
to the
MASTER AGREEMENT

dated as of September 18, 2003

between QUIXOTE CORPORATION ("Party A")

and

HARRIS TRUST AND SAVINGS BANK ("Party B")


Part 1
Termination Provisions


(a)"Specified Entity" means in relation to Party A for the purpose of:-

Section 5(a)(v), Affiliates
Section 5(a)(vi), Affiliates
Section 5(a)(vii), Affiliates
Section 5(b)(iv), Affiliates

and in relation to Party B for the purpose of:-

Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(iv), Not Applicable

(b)"Specified Transaction" will have the meaning specified in Section 14 of this
Agreement.

(c)The "Cross Default" provision of Section 5(a)(vi) will apply to Party A and
Party B.

"Specified Indebtedness" will have the meaning specified in Section 14 and will
not include (i) indebtedness in respect of deposits received or (ii) any payment
not made because of an intervening change in law making such payment illegal,
Force Majeure or act of state, provided that the party had available sufficient
funds to make such payment at the time of non-payment.

"Threshold Amount" shall have the meaning set forth below; for purposes of
"Threshold Amount", "Equity" means the stockholders' equity including retained
earnings, total partnership capital, net assets, or total capital and reserves,
as the case may be, of the Party or its Credit Support Provider.

"Threshold Amount" means, with respect to Party A, or any Credit Support
Provider of Party A, or any Specified Entity of Party A, (i) zero with respect
to Specified Indebtedness to Party B and (ii) US$2,000,000 with respect to other
Specified Indebtedness.

"Threshold Amount" means, with respect to Party B, 2% of the Equity of Party B.

(d)The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will apply to
Party A and Party B.

(e)The "Automatic Early Termination" provisions of Section 6(a) will not apply
to Party A and will not apply to Party B.

Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:-

(i)Market Quotation will apply.

(ii)The Second Method will apply.



(g)"Termination Currency" means U.S. Dollars

(h)Additional Termination Event will apply. The following shall constitute an
Additional Termination Event as to which Party A shall be the Affected Party:

(i)If Party B terminates, makes demand or reduces the amount of credit under any
credit facility made available to Party A by Party B pursuant to the Credit
Agreement (as defined herein).


Part 2
Tax Representations


        NOT APPLICABLE

19

--------------------------------------------------------------------------------


Part 3
Agreement to Deliver Documents


        For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each
party agrees to deliver the following documents, as applicable:-

(a)Each party shall, as soon as practicable after demand, deliver to the other
Party any form or document reasonably requested by the other party, including
without limitation, any form or document required to enable such other party to
make payments hereunder without withholding for or on account of Taxes or with
such withholding at a reduced rate.

(b)Other documents to be delivered by each party concurrently with the execution
and delivery of this Agreement are:


Party required to deliver document

--------------------------------------------------------------------------------

  Form/Document/Certificate

--------------------------------------------------------------------------------

  Date by which to be delivered

--------------------------------------------------------------------------------

  Covered by Section 3(d) Representation

--------------------------------------------------------------------------------

Party A and Party B   Certificate of incumbency containing specimen signatures
of each person executing the Agreement and if requested, any Confirmation   Upon
execution of this Agreement, and if requested, each Confirmation   Yes Party A  
Legal opinion substantially in the form of Exhibit I attached hereto   Upon
execution of this Agreement   No Party A   Each Credit Support Document of such
party listed in Part 4(f) of this Schedule   Upon execution of this Agreement  
Yes Party A   Assumption and Supplement to Guaranty Agreement in the form
attached as Exhibit A to the Guaranty Agreement (attached as Exhibit III)  
Promptly upon formation or creation of any Significant Domestic Incorporated
Subsidiary after the date of this Agreement   Yes Party A   Legal opinion
concerning Party A's Credit Support Providers, substantially in the form of
Exhibit II   Upon execution of this Agreement   No Party A   Legal Opinion
concerning any Assumption and Supplement to Guaranty Agreement substantially in
the form of Exhibit II   Upon execution of any Assumption and Supplement to
Guaranty Agreement   No Party A   Annual Financial Statements   Promptly upon
request   Yes


Part 4
Miscellaneous


(a)Addresses for Notices. For the purpose of Section 12(a) of this Agreement:-

Address(es) for notices or communications to Party A:-


Address:
 
Quixote Corporation
One East Wacker Drive
Suite 3000
Chicago, IL 60601 Attention:   Dan Gorey, Vice-President, CFO and Treasurer
Facsimile:   (312) 467-0562 Telephone:   (312) 705-8400

Address(es) for notices or communications to Party B:-

With respect to Transactions:


Address:
 
Harris Trust and Savings Bank
c/o Bank of Montreal
130 Adelaide Street West, Suite 500
Toronto, Ontario M5H 4E1
Canada
 
 
Attention:
 
Manager, Confirmations     Facsimile:   (416) 867-4778/6827     Telephone:  
(416) 867-7173

20

--------------------------------------------------------------------------------

        Any other notice sent to Party B (including without limitation, any
notice in connection with Section 5, 6 or 9(b)) shall be copied to the following
address:


Address:
 
Harris Trust and Savings Bank
Global Financial Products
115 South LaSalle Street
19th Floor West
Chicago, Illinois 60603     Attention:   Managing Director, Derivative Sales
Telephone: (312) 845-4010

(b)Process Agent. For purposes of Section 13(c) of this Agreement:-

Party A appoints as its Process Agent: Not Applicable.

Party B appoints as its Process Agent: Not Applicable

(c)Offices. The provisions of Section 10(a) will apply to this Agreement.

(d)Multibranch Party. For the purpose of Section 10(c) of this Agreement:-

Party A is not a Multibranch Party.

Party B is not a Multibranch Party and, for purposes of this Agreement and each
Transaction entered into pursuant hereto, may act through Harris Trust and
Savings Bank, 115 South LaSalle Street, 19th Floor West, Chicago, Illinois
60603.

(e)Calculation Agent. The Calculation Agent is Party B, unless otherwise
specified in a Confirmation in relation to the relevant Transaction.

(f)Credit Support Documents means with respect to Party A,

(i)Credit Agreement.

(ii)the joint and several Guaranties of Surface Systems, Inc., Highway
Information Systems, Inc., Quixote Transportation Safety, Inc., TransSafe
Corporation, U.S. Traffic Corporation, Energy Absorption Systems, Inc.,
Nu-Metrics, Inc., Energy Absorption Systems (AL)LLC, and Significant Domestic
Incorporated Subsidiaries, in favour of Party B and in the form attached hereto
as Exhibit III.

(g)Credit Support Providers means with respect to Party A, Surface
Systems, Inc., Highway Information Systems, Inc., Quixote Transportation
Safety, Inc., TransSafe Corporation, Green Light Transportation, formerly known
as U.S. Traffic Corporation, Energy Absorption Systems, Inc., Nu-Metrics, Inc.,
Energy Absorption Systems (AL)LLC, and Significant Domestic Incorporated
Subsidiaries.

(h)Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine).

(i)Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
apply to all Transactions.

(j)"Affiliate" will have the meaning specified in Section 14 of this Agreement.


Part 5
Other Provisions


(a)2000 ISDA Definitions. The provisions of the 2000 ISDA Definitions (the
"Definitions"), published by the International Swaps and Derivatives
Association, Inc., are incorporated by reference in, and will be deemed to be
part of, this Agreement and each Confirmation as if set forth in full in this
Agreement or in such Confirmation, without regard to any revision or subsequent
edition thereof. In the event of any inconsistency between the provisions of
this Agreement and the Definitions, this Agreement will prevail. In the event of
any inconsistency between the provisions of any Confirmation and this Agreement
or the Definitions, such Confirmation will prevail for the purpose of the
relevant transaction.

(b)Illegality or Force Majeure. As contemplated by Section 6 of this Agreement,
while neither party shall be obligated to violate any applicable law by reason
of Section 6 or this Part 5(b), each party shall retain its right to payment
pursuant to Section 6(e) if the other party does not perform because of
Illegality or Force Majeure.

(c)Set-off. Any amount (the "Early Termination Amount") payable to one party
(the "Payee") by the other party (the "Payer") under Section 6(e), in
circumstances where there is a Defaulting Party or one Affected Party in the
case where a Termination Event under Section 5(b)(iv) or 5(b)(v) has occurred,
will, at the option of the party ("X") other than the Defaulting Party or the
Affected Party (and without prior notice to the Defaulting Party or the Affected
Party), be reduced by its set-off against any amount(s) (the "Other Agreement
Amount") payable (whether at such time or in the future or upon the occurrence
of a contingency) by the Payee to the Payer (irrespective of the currency, place
of payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer or instrument(s) or undertaking(s) issued or
executed by one party to, or in favour of, the other party (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off). X will give notice to the other party of any set-off effected
under this Section.

21

--------------------------------------------------------------------------------

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section shall be effective to create a charge or other security
interest. This Section shall be without prejudice and in addition to any right
of set-off, combination of accounts, lien or other right to which any party is
at any time otherwise entitled (whether by operation of law, contract or
otherwise).

(d)Conditions to Certain Payments. Notwithstanding the provision of
Section 6(e)(i)(3) and (4), as applicable, if the amount referred to therein is
a positive number, the Defaulting Party will pay such amount to the
Non-defaulting Party, and if the amount referred to therein is a negative
number, except to the extent set out below, the Non-defaulting Party shall have
no obligation to pay any amount thereunder to the Defaulting Party unless and
until the conditions set forth in (i) and (ii) below have been satisfied, at
which time there shall arise an obligation of the Non-defaulting Party to pay to
the Defaulting Party an amount equal to the absolute value of such negative
number less any and all amounts which the Defaulting Party may be obligated to
pay under Section 11 (the "Conditional Payment Amount"):

(i)the Non-defaulting Party shall have received confirmation satisfactory to it
in its sole discretion (which may include an unqualified opinion of its counsel)
that (x) no further payments or deliveries under Section 2(a)(i) or 2(e) in
respect of Terminated Transactions will be required to be made in accordance
with Section 6(c)(ii) and (y) each Specified Transaction shall have terminated
pursuant to its specified termination date or through the exercise by a party of
a right to terminate and all obligations owing under each such Specified
Transaction shall have been fully and finally performed;

(ii)all obligations (contingent or absolute, matured or unmatured) of the
Defaulting Party and any Affiliate of the Defaulting Party to make any payment
or delivery to the Non-defaulting Party or any Affiliate of the Non-defaulting
Party shall have been fully and finally performed;

provided that if the Conditional Payment Amount exceeds the aggregate amount of
the obligations owing to the Non-defaulting Party and Affiliates of the
Non-defaulting Party by the Defaulting Party and Affiliates of the Defaulting
Party (including without limitation all obligations owing under each Specified
Transactions), the Non-defaulting Party shall pay the amount of the excess to
the Defaulting Party.

(e)Relationship between the Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

(i)Non-Reliance. It is acting for its own account, and it has made its own
independent decision to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other Party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(ii)Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts the terms, conditions and risks of that Transaction.
It is also capable of assuming, and assumes, the risks of that Transaction.

(iii)Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.

(f)Bankruptcy Code. The parties hereto intend that this Agreement shall be a
"master agreement" for purposes of 11 U.S.C. §101(53B) and 12U.S.C.
§1821(e)(8)(D)(vii), or any successor provisions.

(g)Commodity Exchange Act.

Each party represents to the other party on and as of the date hereof and on
each date on which a Transaction is entered into among them that:

(i)such party is an "eligible contract participant" as defined in the U.S.
Commodity Exchange Act, as amended (the "CEA");

(ii)neither this Agreement nor any Transaction has been executed or traded on a
"trading facility" as such term is defined in the CEA; and

(iii)the terms of this Agreement and each Transaction have been subject to
individual negotiation.



(h)Escrow. If by reason of the time difference between the cities in which
payments are to be made or otherwise, it is not possible for simultaneous
payments to be made on any date on which both parties are required to make
payments hereunder, either party may at its option and in its sole discretion
notify the other party that payments on that date are to be made in escrow. In
this case deposit of the payment due earlier on that date shall be made by
2:00 p.m. (local time at the place for the earlier payment) on that date with an
escrow agent selected by the party giving the notice and reasonably

22

--------------------------------------------------------------------------------

acceptable to the other party, accompanied by irrevocable payment instructions
(a) to release the deposited payment to the intended recipient upon receipt by
the escrow agent of the required deposit of the corresponding payment from the
other party on the same date accompanied by irrevocable payment instructions to
the same effect or (b) if the required deposit of the corresponding payment is
not made on that same date, to return the payment deposited to the party that
paid it into escrow. The party that elects to have payments made in escrow shall
pay the costs of the escrow arrangements and shall cause those arrangements to
provide that the intended recipient of the payment due to be deposited first
shall be entitled to interest on that deposited payment for each day in the
period of its deposit at the rate offered by the escrow agent for that day for
overnight deposits in the relevant currency in the office where it holds that
deposited payment (at 11:00 a.m. local time on that day) if that payment is not
released by 5:00 p.m. local time on the date it is deposited for any reason
other than the intended recipient's failure to make the escrow deposit it is
required to make hereunder in a timely fashion.

(i)WAIVER OF JURY TRIAL: EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT OR
ANY TRANSACTION. EACH PARTY ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE
ENTERED INTO THIS AGREEMENT AND ANY CREDIT SUPPORT DOCUMENT, AS APPLICABLE, IN
RELIANCE ON, AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION.

(j)Telephone Recording. Each party (i) consents to the recording of telephone
conversations of trading and marketing personnel of the parties in connection
with this Agreement or any potential or actual Transaction hereunder;
(ii) agrees to obtain any necessary consent of and give notice of such recording
to its trading and marketing personnel; and (iii) agrees that such recordings
may be submitted in evidence in any proceeding relating to this Agreement,
subject to applicable rules of discovery and evidence.

(k)Additional Definitions. The following definition shall be added to Section 14
in its appropriate alphabetical place:

"Credit Agreement" means the credit agreement dated as of May 16, 2003 made
between Quixote Corporation as Borrower, the Institutions from time to time
Parties thereto as Lenders, and The Northern Trust Company as Administrative
Agent as amended, supplemented, restated or replaced from time to time (but
without giving effect to any amendments, supplements, restatements or
replacements thereto, or any waivers or consents granted thereunder, not
consented to by Party B).

"Force Majeure" is a natural or man-made disaster, armed conflict, riot, civil
disturbance, or similar event that materially disrupts transportation or
communication facilities in the relevant city where the party is to make
payment, or otherwise prevents the personnel of the party from performing their
duties in connection with such payment, and is beyond the control of the party.

"Significant Domestic Incorporated Subsidiaries" will have the meaning given to
that term in the Credit Agreement.

(l)Additional Event of Default. In addition to the Events of Default contained
in Section 5 of this Agreement, it shall be an Event of Default hereunder, with
Party A as the Defaulting Party, if a default, event of default or other similar
condition or event (however described) shall have occurred under the Credit
Agreement, whether or not the Credit Agreement remains in effect at such time,
and without giving effect to any requirement contained in the Credit Agreement
that notice of the relevant circumstances be provided by any party, but only
requiring that any such notice be provided by Party A to Party B.

(m)Additional Covenants and Agreements. In addition to the covenants and
agreements contained in Section 4 of this Agreement, Party A agrees to observe,
perform and comply with all of the covenants and agreements on its part set
forth in the Credit Agreement, whether or not the Credit Agreement remains in
effect at such time, and such covenants and agreements will be deemed to
continue in effect for the benefit of Party B whether or not any commitment
remains in effect, or any sum remains payable under the Credit Agreement,
provided that any documentation to be delivered to any lender under the Credit
Agreement shall be concurrently delivered to Party B.

(n)Conflict or Inconsistency with the Credit Agreement. Insofar as any
provisions of the Credit Agreement incorporated herein conflict with or are
inconsistent with any terms, covenants, or conditions in this Agreement,
including without limitation Events of Default, covenants and agreements and any
other related provisions of this Agreement, then the provisions of this
Agreement shall govern to the extent of the conflict or inconsistency, provided
that the non-inclusion of a provision in either document shall not constitute a
conflict or inconsistency for the purposes of this provision

(p)Right to Terminate. Party B may, provided that no Event of Default or
Potential Event of Default exists with respect to it, elect to terminate any
Transaction under this Agreement on the 16th day of May, 2006 or on each
anniversary thereafter, (the "Optional Termination Date"), by providing at least
thirty (30) days prior notice to the counterparty. Notice may be provided by
telephone but is to be followed up with a written notice to be received by the
counterparty prior to the Optional Termination Date. In the event Party B, (the
"Terminating Party") elects to terminate a Transaction pursuant to the
foregoing, Party B shall at or prior to 2:00 p.m. Chicago time on the Optional
Termination Date, determine the amount payable in respect of the terminated
Transaction (the "Market Value") by making the calculations required by
Section 6(e)(i) of the Agreement as if the Optional Termination Date were an
Early Termination Date designated as a result of the occurrence of an Event of
Default with respect to the Terminating Party and the parties had specified Loss
and the Second Method for that purpose. The Market Value will be paid by the
relevant party on the second Business Day following the Optional Termination
Date.

If there is a dispute between the parties as to the calculation of the Market
Value,

23

--------------------------------------------------------------------------------

(a)the parties will consult with each other in an attempt to resolve the
dispute; and

(b)if the parties fail to resolve the dispute prior to 3:00 p.m. Chicago time on
the Optional Termination Date, then Party B shall recalculate the Market Value
by making calculations required by Section 6(e)(i) of the Agreement as if the
Optional Termination Date were an Early Termination Date designated as a result
of the occurrence of an Event of Default with respect to the Terminating Party
and the parties had specified Market Quotation and the Second Method for that
purpose.

Promptly following a resolution pursuant to this paragraph, the Market Value
will be paid by the relevant party on the second Business Day following the
Optional Termination Date.

Upon payment of such sum as provided herein, the obligations of both parties
with respect to this Transaction shall be discharged in full.


QUIXOTE CORPORATION
 
HARRIS TRUST AND SAVINGS BANK
By:
 
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------


 
By:
 
/s/  PAUL REGAN      

--------------------------------------------------------------------------------


Name:
 
Daniel P. Gorey
 
Name:
 
Paul Regan
Title:
 
VP, CFO & Treasurer
 
Title:
 
EVP & G.C.
Date:
 
September 18, 2003
 
Date:
 
September 18, 2003

24

--------------------------------------------------------------------------------


GUARANTY AGREEMENT


        THIS GUARANTY AGREEMENT (this "Guaranty") is made as of this 18th day of
September, 2003, by and among each of the parties who have executed this
Guaranty (collectively the "Guarantors" and individually a "Guarantor") in favor
of Harris Trust and Savings Bank, an Illinois banking corporation (the "Bank").

WITNESSETH:

        WHEREAS, the Guarantors are subsidiaries or affiliates of Quixote
Corporation, a Delaware corporation (the "Borrower"); and

        WHEREAS, the Borrower and the Bank have entered into a Master Agreement
dated as of September 18, 2003 (said Master Agreement, as the same may from time
to time be modified, amended or restated, being referred to herein as the
"Master Agreement"); and

        WHEREAS, the Borrower provides each of the Guarantors with substantial
financial, management, administrative, technical and design support; and

        WHEREAS, the interdependent nature of the businesses of each of the
Guarantors and the Borrower is such that the viability of each Guarantor is
dependent upon the continued success of the Borrower and upon the continuation
of the Borrower's business relationships with such Guarantor, and the
continuation thereof necessitates the Borrower's access to credit from the Bank
which the Bank will only make available on the condition, among others, that the
Guarantors guarantee all indebtedness, obligations and liabilities of the
Borrower from time to time owing to the Bank under the Master Agreement; and

        WHEREAS, each Guarantor will directly and substantially benefit from
credit and other financial accommodations extended and to be extended by the
Bank to the Borrower under the Master Agreement.

        NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances
made or to be made, or credit accommodations given or to be given, to the
Borrower by the Bank from time to time, each Guarantor hereby agrees as follows:

        1.     The Guarantors hereby jointly and severally guarantee the full
and prompt payment to the Bank when due, whether by acceleration or otherwise,
of any and all indebtedness, obligations and liabilities of every kind and
nature of the Borrower to the Bank arising under or in connection with the
Master Agreement, whether now existing or hereafter created or arising and
whether direct or indirect, absolute or contingent, or joint or several
(hereinafter all such indebtedness, obligations and liabilities being
collectively referred to as the "indebtedness hereby guaranteed").
Notwithstanding anything in this Guaranty to the contrary, the right of recovery
against a Guarantor under this Guaranty shall not exceed $1.00 less than the
lowest

--------------------------------------------------------------------------------

amount which would render such Guarantor's obligations under this Guaranty void
or voidable under applicable law, including fraudulent conveyance law.

        2.     The Guarantors further jointly and severally agree to pay all
costs and expenses, legal and/or otherwise (including court costs and reasonable
attorneys' fees), suffered or incurred by the Bank in enforcing or endeavoring
to enforce this Guaranty, in enforcing or endeavoring to collect the
indebtedness hereby guaranteed, or any part thereof, and in protecting,
defending or enforcing this Guaranty in any litigation, bankruptcy or insolvency
proceedings or otherwise.

        3.     Each Guarantor agrees that, upon demand, such Guarantor will then
pay to the Bank the full amount of the indebtedness hereby guaranteed whether or
not any one or more of the other Guarantors shall then or thereafter pay any
amount whatsoever in respect to their obligations hereunder.

        4.     Each of the Guarantors agrees that such Guarantor will not
exercise or enforce any right of exoneration, contribution, reimbursement,
recourse or subrogation available to such Guarantor against any person liable
for payment of the indebtedness hereby guaranteed, or as to any security
therefor, unless and until the full amount owing to the Bank of the indebtedness
hereby guaranteed has been paid and all commitments, if any, of the Bank to
extend credit to or for the account of the Borrower which, when made, would
constitute indebtedness hereby guaranteed shall have terminated. The payment by
any Guarantor of any amount or amounts to the Bank pursuant hereto shall not in
any way entitle any such Guarantor, either at law, in equity or otherwise, to
any right, title or interest (whether by way of subrogation or otherwise) in and
to the indebtedness hereby guaranteed or any part thereof or any collateral
security therefor or any other rights or remedies in any way relating thereto or
in and to any amounts theretofore, then or thereafter paid or applicable to the
payment thereof howsoever such payment may be made and from whatsoever source
such payment may be derived unless and until all of the indebtedness hereby
guaranteed and all costs and expenses suffered or incurred by said Bank in
enforcing this Guaranty have been paid in full and all commitments, if any, of
the Bank to extend credit to or for the account of the Borrower which, when
made, would constitute indebtedness hereby guaranteed shall have terminated and
unless and until such payment in full and termination, any payments made by any
Guarantor hereunder and any other payments from whatsoever source derived on
account of or applicable to the indebtedness hereby guaranteed or any part
thereof shall be held and taken to be merely payments in gross to the Bank
reducing pro tanto the indebtedness hereby guaranteed.

        5.     The Bank may, without any notice whatsoever to any one, sell,
assign, or transfer all of the indebtedness hereby guaranteed, or any part
thereof, or grant participations therein, and in that event each and every
immediate and successive assignee, transferee, or holder of or participant in
all or any part of the indebtedness hereby guaranteed, shall have the right to
enforce this Guaranty, by suit or otherwise, for the benefit of such assignee,
transferee, holder or participant, as fully as if such assignee, transferee,
holder or participant were herein by name specifically given such rights, powers
and benefits; but the Bank shall have an unimpaired right to enforce this
Guaranty for the benefit of the Bank or any such participant, as to so much of
the indebtedness hereby guaranteed that it has not sold, assigned or
transferred.

2

--------------------------------------------------------------------------------

        6.     This Guaranty is a continuing, absolute and unconditional
Guaranty, and shall remain in full force and effect until written notice of its
discontinuance executed by the Borrower and all the Guarantors shall be actually
received by said Bank, and also until any and all of said indebtedness hereby
guaranteed created or existing before receipt of such notice shall be fully paid
and all commitments, if any, of the Bank to extend credit to or for the account
of the Borrower which, when made, would constitute indebtedness hereby
guaranteed shall have terminated. The death or dissolution of any of the
Guarantors shall not terminate this Guaranty until notice of such death or
dissolution shall have been actually received by said Bank, nor until all of
said indebtedness hereby guaranteed, created or existing or committed to be
extended in each case before receipt of such notice shall be fully paid. The
Bank may at any time or from time to time release any Guarantor from its
obligations hereunder or effect any compromise with any Guarantor and no such
release or compromise shall in any manner effect or impair the obligations
hereunder of the other Guarantors.

        7.     In case of the dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against the Borrower or any of the Guarantors, which either (a) results in a
judgment of insolvency or bankruptcy or the entry of an order for its winding-up
or liquidation or (b) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution thereof, all of the indebtedness hereby
guaranteed which is then existing shall, at the option of the Bank, immediately
become due or accrued and payable from the Guarantors. All dividends or other
payments received from the Borrower or on account of the indebtedness hereby
guaranteed from whatsoever source, shall be taken and applied as payment in
gross, and this Guaranty shall apply to and secure any ultimate balance that
shall remain owing to the Bank.

        8.     The liability hereunder shall in no wise be affected or impaired
by (and said Bank is hereby expressly authorized to make from time to time,
without notice to anyone), any sale, pledge, surrender, compromise, settlement,
release, renewal, extension, indulgence, alteration, substitution, exchange,
change in, modification or other disposition of any of said indebtedness hereby
guaranteed, either express or implied, or of any contract or contracts
evidencing any thereof, or of any security or collateral therefor or any
guaranty thereof. The liability hereunder shall in no wise be affected or
impaired by any acceptance by said Bank of any security for or other guarantors
upon any of said indebtedness hereby guaranteed, or by any failure, neglect or
omission on the part of said Bank to realize upon or protect any of said
indebtedness hereby guaranteed, or any collateral or security therefor, or to
exercise any lien upon or right of appropriation of any moneys, creditors or
property of said Borrower possessed by said Bank toward the liquidation of said
indebtedness hereby guaranteed, or by any application of payments or credits
thereon. Said Bank shall have the exclusive right to determine how, when and
what application of payments and credits, if any, shall be made on said
indebtedness hereby guaranteed, or any part of same. In order to hold any
Guarantor liable hereunder, there shall be no obligation on the part of said
Bank at any time to resort for payment to said Borrower or to any other
Guarantor, or to any other person or corporations, their properties or estate,
or resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Bank shall have the right to enforce this Guaranty
irrespective of whether or not other proceedings or steps are pending seeking
resort to or realization upon or from any of the foregoing are pending.

3

--------------------------------------------------------------------------------

        9.     In the event the Bank shall at any time in its discretion permit
a substitution of Guarantors hereunder or a party shall wish to become Guarantor
hereunder, such substituted or additional Guarantor shall, upon executing an
agreement in the form attached hereto as Exhibit A, become a party hereto and be
bound by all the terms and conditions hereof to the same extent as though such
Guarantor had originally executed this Guaranty and, in the case of a
substitution, in lieu of the Guarantor being replaced. No such substitution
shall be effective absent the written consent of the Bank nor shall it in any
manner affect the obligations of the other Guarantors hereunder.

        10.   All diligence in collection or protection, and all presentment,
demand, protest and/or notice, as to any and everyone, whether or not the
Borrower or the Guarantors or others, of dishonor and of default and of
non-payment and of the creation and existence of any and all of said
indebtedness hereby guaranteed, and of any security and collateral therefor, and
of the acceptance of this Guaranty, and of any and all extensions of credit and
indulgence hereunder, are expressly waived.

        11.   No act of commission or omission of any kind, or at any time, upon
the part of said Bank in respect to any matter whatsoever, shall in any way
affect or impair this Guaranty.

        12.   The Guarantors waive any and all defenses, claims and discharges
of the Borrower, or any other obligor, pertaining to the indebtedness hereby
guaranteed, except the defense of discharge by payment in full. Without limiting
the generality of the foregoing, the Guarantors will not assert, plead or
enforce against the Bank any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statue of frauds,
antideficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person
liable in respect of any of the indebtedness hereby guaranteed, or any set-off
available against the Bank to the Borrower or any such other person, whether or
not on account of a related transaction. The Guarantors agree that the
Guarantors shall be and remain jointly and severally liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing the
indebtedness hereby guaranteed, whether or not the liability of the Borrower or
any other obligor for such deficiency is discharged pursuant to statute or
judicial decision.

        13.   If any payment applied by the Bank to the indebtedness hereby
guaranteed is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
indebtedness hereby guaranteed to which such payment was applied shall for the
purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such of the indebtedness hereby guaranteed as fully as if such application had
never been made.

        14.   The liability of the Guarantors under this Guaranty is in addition
to and shall be cumulative with all other liabilities of the Guarantors after
the date hereof to the Bank as a Guarantor of the indebtedness hereby
guaranteed, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

4

--------------------------------------------------------------------------------

        15.   Any invalidity or unenforceability of any provision or application
of this Guaranty shall not affect other lawful provisions and applications
hereof, and to this end the provisions of this Guaranty are declared to be
severable. Without limiting the generality of the foregoing, any invalidity or
unenforceability against any Guarantor of any provision or application of the
Guaranty shall not affect the validity or enforceability of the provisions or
application of this Guaranty as against the other Guarantors.

        16.   Any demand for payment on this Guaranty or any other notice
required or desired to be given hereunder to any Guarantor shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth on the appropriate
signature page hereof, or such other address or telecopier number as such party
may hereafter specify by notice to the Bank given by United States certified or
registered mail, by telecopy or by other telecommunication device capable of
creating a written record of such notice and its receipt. Each such notice,
request or other communication shall be effective (i) if given by telecopier,
when such telecopy is transmitted to the telecopier number specified in this
Section and a confirmation of such telecopy has been received by the sender,
(ii) if given by mail, five days after such communication is deposited in the
mail, certified or registered with return receipt requested, addressed as
aforesaid or (iii) if given by any other means, when delivered at the addresses
specified in this Section.

        17.   THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAW OF THE STATE OF ILLINOIS (without regard to principles of conflicts of laws)
in which state it shall be performed by the Guarantors and may not be waived,
amended, released or otherwise changed except by a writing signed by the Bank.
This Guaranty and every part thereof shall be effective upon delivery to the
Bank, without further act, condition or acceptance by the Bank, shall be binding
upon the Guarantors and upon the heirs, legal representatives, successors and
assigns of the Guarantors, and shall inure to the benefit of said Bank, its
successors, legal representatives and assigns. The Guarantors waive notice of
the Bank's acceptance hereof. This Guaranty may be executed in counterparts and
by different parties hereto on separate counterpart signature pages, each of
which shall be an original, but all together to be one and the same instrument.

        18.   Each Guarantor hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Guaranty or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH GUARANTOR AND THE BANK HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGE TO FOLLOW]

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be
executed and delivered as of the date first above written.


 
 
QUIXOTE TRANSPORTATION SAFETY, INC
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
 
TRANSAFE CORPORATION
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer     Address: c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
 
ENERGY ABSORPTION SYSTEMS, INC.
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President

6

--------------------------------------------------------------------------------


 
 
ENERGY ABSORPTION SYSTEMS (AL) LLC
 
 
By:
Energy Absorption Systems, Inc.,
Its Sole Managing Member
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
 
SURFACE SYSTEMS,INC.
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
 
NU-METRICS, INC.
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President

7

--------------------------------------------------------------------------------


 
 
HIGHWAY INFORMATION SYSTEMS, INC.
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
 
U.S. TRAFFIC CORPORATION
f/k/a Green Light Acquisition Company
 
 
By:
/s/ Daniel P. Gorey     Name: Daniel P. Gorey     Title: Vice President &
Treasurer
 
 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601     Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President

8

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date first above written.


 
 
HARRIS TRUST AND SAVINGS BANK
 
 
By:
/s/ Paul Reagan     Name: Paul Reagan     Title: EVP & GC
 
 
Address:
  
  
115 South LaSalle Street
19th Floor West
Chicago, Illinois 60603
Attention: Managing Director, Derivative Sales
Telephone: (312) 845-4010
Facsimile: (312) 845-4075

9

--------------------------------------------------------------------------------

IMPORTANT NOTICE TO GUARANTORS

        You are being asked to guarantee this debt, as well as all future debts
of the debtor entered into with the bank. Think carefully before you do. If the
debtor doesn't pay the debt, you will have to. Be sure you can afford to pay if
you have to, and that you want to accept this responsibility. You may also have
to pay late fees or collection costs, which increase this amount.

        The bank can collect this debt from you without first trying to collect
from the debtor. The bank can use the same collection methods against you that
can be used against the debtor, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become part of your credit
record.

        This notice is not the contract that makes you liable for the debt.

10

--------------------------------------------------------------------------------


EXHIBIT A
TO
GUARANTY AGREEMENT


ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT

        This Assumption and Supplement to Guaranty Agreement (the "Agreement")
is dated as of this         day of                   , 20    , made by [new
guarantor], a(n)                                 corporation/limited liability
company/partnership (the "New Guarantor") in favor of Harris Trust and Savings
Bank (the "Bank");

WITNESSETH THAT:

        WHEREAS, certain parties have executed and delivered to the Bank that
certain Guaranty Agreement dated as of September 18, 2003 (such Guaranty
Agreement, as the same may from time to time be modified or amended, including
supplements thereto which add or substitute parties as Guarantors thereunder,
being hereinafter referred to as the "Guaranty") pursuant to which such parties
(the "Existing Guarantors") have guaranteed to the Bank the full and prompt
payment of, among other things, any and all indebtedness, obligations and
liabilities of Quixote Corporation, a Delaware corporation (the "Borrower"),
from time to time owing to the Bank under or in connection with the Master
Agreement; and

        WHEREAS, the Borrower provides the New Guarantor with substantial
financial, managerial, administrative, technical and design support and the New
Guarantor will directly and substantially benefit from credit and other
financial accommodations extended and to be extended by the Bank to the Borrower
under the Master Agreement;

        NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances
made or to be made, or credit accommodations given or to be given, to the
Borrower by the Bank from time to time, the New Guarantor hereby agrees as
follows:

        1.     The New Guarantor acknowledges and agrees that it shall become a
"Guarantor" party to the Guaranty effective upon the date the New Guarantor's
execution of this Agreement and the delivery of this Agreement to the Bank, and
that upon such execution and delivery, all references in the Guaranty to the
terms 'Guarantor' or "Guarantors" shall be deemed to include the New Guarantor.

        2.     The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the indebtedness hereby guaranteed
(as defined in the Guaranty) and agrees to pay and otherwise perform all of the
obligations of a Guarantor under the Guaranty according to, and otherwise on and
subject to, the terms and conditions of the Guaranty to the same extent and with
the same force and effect as if the New Guarantor had originally been one of the
Existing Guarantors under the Guaranty and had originally executed the same as
such an Existing Guarantor.

11

--------------------------------------------------------------------------------

        3.     All capitalized terms used in this Agreement without definition
shall have the same meaning herein as such terms have in the Guaranty, except
that any reference to the term "Guarantor" or "Guarantors" and any provision of
the Guaranty providing meaning to such term shall be deemed a reference to the
Existing Guarantors and the New Guarantor. Except as specifically modified
hereby, all of the terms and conditions of the Guaranty shall stand and remain
unchanged and in full force and effect.

        4.     The New Guarantor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the Bank may
deem necessary or proper to carry out more effectively the purposes of this
Agreement.

        5.     No reference to this Agreement need be made in the Guaranty or in
any other document or instrument making reference to the Guaranty, any reference
to the Guaranty in any of such to be deemed a reference to the Guaranty as
modified hereby.

        6.     This Agreement shall be governed by and construed in accordance
with the State of Illinois (without regard to principles of conflicts of law) in
which state it shall be performed by the New Guarantor.


 
[NEW GUARANTOR]
 
By
Name
Title
 
Address:
 
Telephone:    (    )
Facsimile: (    )

        Acknowledged and agreed to in Chicago, Illinois, as of the date first
above written.


 
 
 
HARRIS TRUST AND SAVINGS BANK
 
By
Name
Title   Address:
 
115 South LaSalle Street
19th Floor West
Chicago, Illinois 60603
Attention: Managing Director, Derivative Sales
Telephone: (312) 845-4010
Facsimile: (312)845-4075

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



ISDA ® International Swap Dealers Association, Inc. MASTER AGREEMENT
Part 1 Termination Provisions
Part 2 Tax Representations
Part 3 Agreement to Deliver Documents
Part 4 Miscellaneous
Part 5 Other Provisions
GUARANTY AGREEMENT
EXHIBIT A TO GUARANTY AGREEMENT
